Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, the previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, new rejections are made in light of the amended claim language, which are discussed below.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words, as well as legal phraseology (e.g. “said component section” in lines 14 and 18).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18, 19, and 25 are objected to because of the following informalities:  In Claims 18 and 19 the limitation “high-strength allot material” should read “the high-strength alloy material,” and in Claim 25 “serving as substrate” should read “serving as the substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the scope of the limitation “in a preparatory step of production, subdividing the structural component to be produced to comprise a plurality of component sections” in lines 5-6 is unclear. The structural component has not yet been produced, so how can it be “subdivided” into a plurality of component sections? Further, what is meant by “subdividing”? Is this meant to convey that the structural component is physically divided (i.e. separated/detached) into a plurality of separate sections, or is it meant to indicate that the structural component is comprised of a plurality of sections?
Further regarding Claim 15, the scope of the limitation “at least one surface region of the core segment not yet brought into its net-shape or near net-shape” in lines 21-22 is unclear. In the first production step recited in lines 15-17, a forming process is used to bring a blank to net-shape or near net-shape of the core segment; how can the core segment then have at least one surface region that is not at net-shape or near net-shape? These two steps appear to contradict each other.
Regarding Claim 26, the subject matter of the claim is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. For instance, the claim recites “the at least one component section…is brought into net-shape by forging and/or by machining,” which is written in a passive narrative format as opposed to an active format (i.e. bringing the at least one component section into net-shape), which foments ambiguity regarding the steps being performed, as it is unclear whether it is meant to recite an active step or if it is merely a condition which is met as the method is performed. Additionally, the limitation “the completed preform” does not have antecedent basis in the claim.
Regarding Claim 28, the claim recites: “wherein the structural component is manufactured in several variants, whereas all variants are manufactured using the same core segment, on which, in different variants of the structural component, different component sections are formed by the generative production process.” First, it is unclear whether or not the claim is meant to positively recite an active step of manufacturing several variants of the structural component, as this limitation is written in a passive narrative format. The method of Claim 15, from which Claim 28 depends, only produces one singular structural component, not a plurality thereof, so it is unclear how this structural component can be “manufactured in several variants” unless more than one structural component is being made. Second, the term “several variants” is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The dictionary definition of “several” is “more than two but fewer than many,” which is not a definite range. Lastly, the scope of “all variants are manufactured using the same core segment, on which, in different variants of the structural component, different component sections are formed by the generative production process” is unclear. Is “the same core segment” meant to convey that the core segment for each variant is the same shape, or that one singular core segment is used for all of the variants? If the latter is intended, it is unclear how this can be accomplished. Further, Claim 15 recites that the generative production process is used to form the at least one component section with the lower requirement profile; is “different component sections” meant to further limit the at least one component section, or are these component sections in addition to the at least one component section?
Claims 16-25 and 27 are rejected by virtue of their dependence upon Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-17, 20, 23, and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rettberg et al., hereinafter Rettberg (US 2017/0341178).
Regarding Claim 15, Rettberg discloses (Figures 2-5) a method for producing a one-piece structural component (impeller 1) for constructing a larger structure used in aerospace technology ([0002] lines 1-3, [0003] lines 1-4; the impeller is a component of a rotary machine such as a turbine, pump, or compressor, all of which are used in aerospace technology), the structural component being manufactured from a high-strength alloy material ([0005] lines 3-6), the method comprising:
in a preparatory step of production, subdividing the structural component to be produced to comprise a plurality of component sections (hub plate 2, blades 3, top plate 4) of which at least two component sections differ with respect to requirement profiles in an intended later use of the structural component ([0017] lines 8-22; different sections of the impeller are subjected to differing mechanical loads during operation and thus have differing requirement profiles therefor), wherein one of the at least two component sections is a core segment (hub plate 2), the core segment having a higher requirement profile for mechanical loads with respect to loads occurring during the intended later use of the structural component ([0051] lines 3-5 and [0017] lines 1-4, 18-22; hub plate 2 is part of blank 10, which is made of a forged material having a high mechanical load capacity and stability) than at least one component section (blades/partition walls 3) of the at least two component sections, the at least one component section having a lower requirement profile ([0017] lines 1-4, 18-22; the forged components, i.e. the blank comprising the hub plate, have a higher mechanical load requirement profile, implying that the non-forged components, i.e. the blades 3 made via a generative production process, have a lower mechanical load requirement profile),
in a first production step producing the core segment with its higher requirement profile, bringing a blank (blank 10) to near-net-shape or net-shape of the core segment by a forming process in some regions of the blank ([0050] lines 1-2 and [0051] lines 3-8; the blank is formed via forging such that it comprises hub plate 2 in its net-shape or near net-shape),
in at least one further production step, forming the at least one component section with the lower requirement profile (blades 3) by a generative production process onto at least one surface region of the core segment not yet brought into its net-shape or near net-shape ([0071] lines 1-6 and [0070] lines 1-3; blades 3 are built up via a generative production process, along with the still-missing parts of hub plate 2, onto the surface of the part of hub plate 2 formed with blank 10, i.e. the surface region of the core segment not yet brought into net-shape), the core segment used as a substrate for the generative production process ([0070] lines 4-6; the blank 10, which comprises hub plate 2, is used as a substrate), and
bringing the product produced with the aforementioned steps to net-shape of the structural component in one or more production steps ([0072] lines 11-14; “post-machining” processes occurring after the impeller 1 is completed are interpreted as production steps to bring the impeller to net-shape).
Regarding Claim 16, Rettberg discloses (Figure 4) the requirement profiles of the core segment (hub plate 2) with the higher requirement profile and the component section (blades/partition walls 3) with the lower requirement profile differ with regard to respective mechanical resilience ([0017] lines 1-4, 18-22; the blank 10 comprising hub plate 2 has a higher requirement profile with regard to mechanical load capacity and stability, i.e. mechanical resilience).
Regarding Claim 17, Rettberg discloses the high-strength alloy material is a titanium alloy, an aluminum alloy, a cobalt-based alloy, or a nickel-based alloy ([0050] lines 1-4).
Regarding Claim 20, Rettberg discloses the generative production process, with which the component section with the lower requirement profile is manufactured, is laser deposition welding using solid particles or wire, arc deposition welding, or electron beam deposition welding ([0070 lines 6-15; laser build-up welding using powder, i.e. solid particles, or wire can be used for the generative production process).
Regarding Claim 23, Rettberg discloses the generative production process comprises a plurality of generative production steps to form the component section with the lower requirement profile into near-net-shape ([0077] lines 5-7 and [0078] lines 1-4; a plurality of generative production steps are used to form blades/partition walls 3 into near net-shape).
Regarding Claim 26, Rettberg discloses the at least one component section with the lower requirement profile of the completed preform is brought into net-shape by forging and/or by machining ([0079] lines 4-8; milling/grinding work occurring after the generative production step is interpreted as machining).
Regarding Claim 27, Rettberg discloses (Figure 4) the core segment (hub plate 2) is produced by forging as the forming process in the first production step ([0051] lines 3-5 and [0068] lines 1-3; blank 10 comprising hub plate 2 is formed by forging).
Regarding Claim 28, as can best be understood, Rettberg discloses the structural component is manufactured in several variants, whereas all variants are manufactured using the same core segment, on which, in different variants of the structural component, different component sections are formed by the generative production process (paragraphs [0024] and [0031]; the structural component can be manufactured for end uses in different larger structures, i.e. in different variants, and the build-up production, i.e. the generative production process, can be performed such that different component sections are formed with different alignments and orientations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rettberg as applied to Claims 15 and 23 above, and further in view of Akira et al., hereinafter Akira (JP S64-77702, provided with Office action mailed 12/08/2021).
Regarding Claims 18 and 19, Rettberg discloses that the high-strength alloy material can be a titanium alloy ([0050] lines 1-4), but is silent to what kind of titanium alloy may be used. Akira teaches (Figure 3) a method for producing a structural component having a forged core segment (turbine blade 3) with an additional component section formed thereupon via a generative production process (build-up welding 2; Abstract translation lines 7-8), wherein the structural component is made from a high-strength alloy material (Abstract translation line 4), wherein an (α+β) titanium alloy, specifically a Ti-6Al-4V alloy, is used as the high-strength alloy material (Abstract translation lines 2 and 4-5). As this is a known material suitable for manufacturing a structural component via forging and generative production, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Rettberg such that an (α+β) titanium alloy, specifically a Ti-6Al-4V alloy, is used as the titanium alloy of the high-strength alloy material, as taught by Akira.
Regarding Claim 22, Rettberg is silent to whether or not the materials of the core section and the component section with the lower requirement profile are made from the same alloy. Akira teaches (Figure 3) a method for producing a structural component having a forged core segment (turbine blade 3) with an additional component section formed thereupon via a generative production process (build-up welding 2; Abstract translation lines 7-8), wherein the structural component is made from a high-strength alloy material (Abstract translation line 4), wherein the high-strength alloy material comprises more than one alloy, the core segment is made from a first alloy (Abstract translation lines 4-5; Ti-6Al-4V is used for the turbine blade 3 made from raw material 1), and an alloy different from the first alloy of the core segment is used for the generative production process for forming the component section formed via the generative production process (Abstract translation lines 7-8; Ti-15Mo-5Zo is used for the build-up welding 2, which is a different alloy than is used for turbine blade 3). Based on this teaching of Akira, it is thus known in the art that Ti-6Al-4V and Ti-15Mo-5Zo are suitable for use together as the core component and the component section formed via generative production, respectively, of a structural component. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Rettberg such that the high-strength alloy material comprises more than one alloy, the core segment is made from a first alloy, and an alloy different from the first alloy of the core segment is used for the generative production process for forming the component section with the lower requirement profile, as taught by Akira.
Regarding Claim 24, Rettberg discloses a machining step being performed between a first generative production step and a subsequent generative production step such that the component section with the lower requirement profile is brought to nearer net-shape, but this machining step is a subtractive machining step ([0078] lines 4-6), and not a forging step. Akira teaches (Figure 3) a method for producing a structural component having a forged core segment (turbine blade 3) with an additional component section formed thereupon via a generative production process (build-up welding 2; Abstract translation lines 7-8), wherein, after completing a first generative production step of the generative production process (Abstract translation lines 7-8), bringing the component section formed via the generative production process by forging into a nearer-net-shape in a forging step (Abstract translation lines 8-10). This forging step serves to remove welding defects generated during the first generative production step (Abstract translation lines 10-11), which is the same purpose as the subtractive machining step disclosed by Rettberg (Rettberg [0079] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rettberg by performing a simple substitution of the disclosed subtractive machining step on the component section with the lower requirement profile that occurs between a first generative production step and a subsequent generative production step, for the forging step taught by Akira, in order to achieve the same result of eliminating defects formed in the first generative production step.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rettberg as applied to Claim 15 above, and further in view of Bouet et al., hereinafter Bouet (US 2007/0023485).
Regarding Claim 21, Rettberg is silent to whether or not the materials of the core section and the component section with the lower requirement profile are made from the same alloy. Bouet teaches (Figures 1-3) a method for producing a structural component from a high-strength alloy ([0019] lines 1-3), the structural component comprising a forged core segment (blade 2; [0002] lines 8-10) and a component segment formed via a generative production process (patch 11; [0014] lines 1-3: the patch is attached to the blade via electron-beam welding, i.e. a generative production process) that has a lower requirement profile ([0035] lines 10-11; the area that is welded, i.e. upon which a generative production process is performed, is subject to lower stresses than other areas of the component, i.e. has a lower requirement profile), wherein the high-strength alloy material comprises an alloy ([0019] lines 1-3; titanium alloy Ti17 is used for the structural component), the core segment is made from the alloy, and the same alloy, from which the core segment is made, is also used for the generative production process for forming the component section with the lower requirement profile ([0040] lines 1-2; both the blade 2 and the patch 11, which is formed via a generative production process, are made from Ti17 titanium). Based on this teaching of Bouet, it is thus known in the art that Ti17 is suitable for use as both the core component and the component section formed via generative production of a structural component. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Rettberg such that the high-strength alloy material comprises an alloy, the core segment is made from the first alloy, and the same alloy from which the core segment is made is also used for the generative production process for forming the component section with the lower requirement profile, as taught by Bouet.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rettberg as applied to Claim 15 above, and further in view of Aleshin et al., hereinafter Aleshin (US 6,172,327).
Regarding Claim 25, Rettberg is silent to pretreating the at least one surface region of the core segment used as the substrate for the generative production process. Aleshin teaches (Figures 2-3) a method for producing a structural component (blisk 10) comprising a core segment (midspan shroud 16) and a component section (outer blade portion 18) formed via a generative production process (shown in Figure 3; column 9 lines 8-9, 44-54: outer blade portions 18 were removed and then replaced with new blades fixed to the midspan shroud 16 via welding, i.e. the replacement outer blade portions were formed via a generative production process), the method comprising, prior to carrying out the generative production process, pretreating the at least one surface region of the core segment serving as the substrate for the generative production process (column 5 lines 25-29). This pretreatment ensures that the at least one surface region is uncontaminated and has the proper surface geometry for the generative production process (column 5 lines 29-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rettberg such that it comprises, prior to carrying out the generative production process, pretreating the at least one surface region of the core segment serving as the substrate for the generative production process, as taught by Aleshin, in order to accomplish a successful generative production process by cleaning the surface of the substrate and ensuring the correct surface geometry.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument on pages 6-7 of the Remarks that Rettberg fails to disclose a structural component to build a larger structure as claimed, it is noted that the features upon which Applicant relies (i.e. the “larger structure” being an aircraft skeleton) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 15 as currently set forth only requires “a one-piece structural component for constructing a larger structure used in aerospace technology,” and does not define what the “larger structure” is. The impeller disclosed by Rettberg is a structural component which is used in a rotary machine such as a turbine, pump, or compressor, all of which are used in various areas of aerospace technology. Since the impeller is only one component of the rotary machine, the rotary machine is thus considered to be a “larger structure” than the impeller.
Regarding the Applicant’s argument on pages 7-8 of the Remarks that Rettberg fails to disclose subdividing the structural component in the claimed manner, Examiner respectfully disagrees. The Applicant argues that Rettberg subdivides the disclosed structural component into a plurality of component sections based on optimization of the manufacturing process instead of according to the requirement profiles of the component sections. However, it is noted that Claim 15 as currently set forth only requires “subdividing the structural component to be produced to comprise a plurality of component sections of which at least two component sections differ with respect to requirement profiles in an intended later use of the structural component”; the motivation/methodology for subdividing the structural component are not recited, so only the result, i.e. the component sections having differing requirement profiles, is required in order to meet the limitation of the claim. As discussed above in the rejection of Claim 15, the at least two component sections of the impeller disclosed by Rettberg have differing requirement profiles for mechanical loads, so this limitation of the claim is met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725